       Case 4:20-cv-00125-DCB Document 25 Filed 09/11/20 Page 1 of 1



 1   WO
 2
 3
 4                         IN THE UNITED STATES DISTRICT COURT
 5                               FOR THE DISTRICT OF ARIZONA
 6
 7   Coty Travis Waters,                                No. CV-20-00125-TUC-DCB
 8                  Plaintiff,                          ORDER
 9   v.
10   J. Rhynard, et al.,
11                  Defendants.
12
13          Defendants have moved to file a pre-answer Motion for Summary Judgment as to
14   Exhaustion. The Court has instead ordered the Defendant to answer or otherwise respond
15   to the Complaint. (Order (Doc. 13)). Subsequently, the Defendant shall be afforded an
16   opportunity to file a Motion for Summary Judgment related to the issue of exhaustion prior
17   to completing discovery. See Albino v. Baca, 747 F.3d 1162, 1171 (9th Cir. 2014)
18   (comparing and contrasting unenumerated 12b motions and summary judgment disposition
19   of exhaustion question and directing courts to dispose of exhaustion issues by summary
20   judgment, with court resolving related questions of fact early in litigation).
21          IT IS ORDERED that the Motion for Leave to File a Motion for Summary Judgment
22   (Doc. 22) is DENIED.
23          Dated this 11th day of September, 2020.
24
25
26
27
28
